Two questions for determination are presented by the bill of exceptions brought to this court:
1. Does the LaFayette School District, a local tax district, as it existed prior to the effective date of the new constitution, have authority to deliver, after the effective date of the new constitution, an issue of bonds, which had been voted, validated, and sold prior thereto? 2. If so, should the tax to service said bond issue be levied on only the property embraced within the said LaFayette School District at the time said bonds were voted and validated, or, since the adoption of the new constitution, on all of the property within the county? On the trial the court held that the LaFayette School District could deliver the bonds, and that the tax levy should be on property embraced in the LaFayette School District. Held: That this case is controlled by the ruling in Wheeler v. Board of Trustees of Fargo Consolidated School District, ante, 323.
Judgment affirmed. All the Justicesconcur.
                      No. 15352. FEBRUARY 20, 1946.